Citation Nr: 1632905	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to October 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  Her claims file is now in the jurisdiction of the St. Paul, Minnesota RO.  A July 2014 Board decision (by a Veterans Law Judge (VLJ) other than the undersigned) reopened the claim and remanded de novo consideration of the claim for additional development.  In January 2016, the case was again remanded for additional development (by another VLJ other than the undersigned).  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

On review of the record the Board finds that further development of the evidentiary record is necessary.  As was noted above, the Veteran's claim of service connection for a low back disability was reopened, and now requires de novo review.  The record reflects that in March 1994 the Veteran was involved in an automobile accident.  While it was established in the course of previous development of the Veteran's claim that the police report pertaining to that accident is unavailable because it was destroyed, and that any further records of the Veteran's treatment at the time are unavailable from the treatment providers, a close review of the record found that an alternate source of information pertaining to the accident and the injuries the Veteran sustained therein has not been explored.

Specifically, a September 1995 private neurologist's assessment of the injuries the Veteran sustained in the March 1994 accident notes that copies were sent to GEICO and an attorney (indicating that the Veteran filed an insurance claim with GEICO at the time).  Records considered in connection with the insurance claim and a determination relating to the nature and degree of any back disability that resulted from the March 1994 accident are obviously pertinent evidence in the matter at hand; there is nothing in the record indicating such records were sought from GEICO.  [Notably, the record currently before the Board contains the private neurologist s observation that the Veteran's back was normal prior to the automobile accident, and that all of her then back disability was due to the accident.]

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide an authorization for VA to secure from GEICO all available records pertaining to her March 1994 automobile accident (to include all medical records considered in connection with her claim for insurance benefits for injuries sustained in the accident, and GEICO's determination/any settlement on the claim.  She should also be asked to indicate whether or not any additional accidents in which she was involved (as suggested) were subjects of an insurance claim for back injury (and to provide similar authorization(s) for VA to secure records pertaining to any such claims).  In connection with this request the Veteran should be advised of the provisions of 38 C.F.R. § 3.158(a), and should be afforded the period of time specified in that regulation to respond.

The AOJ should secure complete records from all providers for whom the Veteran submits authorizations.

2. The AOJ should then arrange for any further development suggested by the response to the development sought above (e.g., for additional alternate source information, or an examination to secure a medical advisory opinion), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

